DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Notice of Amendment
	In response to the amendment filed on 10/23/2020, amended claims 1, 12, 14, 22, 24-25, and 27, cancelled claims 2-11 and 17-21, and new claims 28-29 are acknowledged. Claims 1, 12-16, and 22-29 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Objections
Claim 1 is objected to because of the following informalities:  
the subset of the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change” in lines 23-24, which it appears should instead recite “automatically adjust the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 12-16, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futch (US Publication No. 2017/0132395 A1), further in view of Richling (US Publication No. 2014/0272846 A1) (previously cited) and Bitran et al. (US Publication No. 2018/0056130 A1).

	Regarding claim 1, Futch teaches a health and fitness monitoring system for suggesting discoveries to an individual, comprising: 
a database (50) containing the discoveries (“habits”), wherein the discoveries are content related to time bound experiences (see [0093], [0095], and [0110]), and wherein the discoveries are mapped to goals for the individual (see [0076] and [0094]) and to domains (e.g. physical activity, exercise, nutrition, sleep, and stress) (see Figure 6, Table 1, and [0028], [0091], and [0094]-[0095]); 

a user interface configured to interface with the individual regarding the goals (see [0038] and [0073]); 
a processor configured to interface with the database (see [0038] and [0073]); and 
a non-transitory computer readable medium having stored thereon a software platform (see [0038] and [0073]);
wherein when executed by the processor the software platform is configured to cause the processor to: 
query the individual, using the user interface, regarding their perception of a goal of the goals (see [0076] and [0107]), and, 
interface with the database to select a subset of the discoveries to display to the individual on the user interface, the subset of the discoveries corresponding to the goal for the individual (see Figures 10A-12 and [0094], [0110], [0115], and [0122]).
It is noted Futch does not specifically teach the software platform causes the processor to automatically determine based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and automatically adjust the subset of the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change. Further, Futch does not specifically teach the software platform causes the processor to provide insights, via the user interface, identifying correlations between the discoveries, the 
However, Richling teaches the software platform causes the processor to query the individual, using the user interface, regarding their perception of a goal (“motivation question”), and automatically determine based on the query, a likely state of the individual corresponding to their readiness to change (“motivation level”) (see Figures 1B and 3-5 and [0012]-[0013], [0030], [0064], [0074], and [0088]), wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and automatically adjust the subset of the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change (see Figures 3-7 and [0021]-[0022], [0067]-[0069], [0077]-[0078], [0087], and [0093]). 
Bitran et al. teaches the software platform causes the processor to provide insights, via the user interface, identifying correlations between the discoveries (“health activity scheduling… types of user activities performed, the times at which the activities are performed, the duration of the activities, and the location of the activities”), the goals (“outcomes of interest”), and the domains (“sleep, exercise, stress, nutrition, productivity, disease prevention, and diabetes”) to help the individual correlate the discoveries, the goals, and the domains (see [0019], [0039]-[0041], [0068]-[0069], and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futch to include the software platform causes the processor to automatically determine based on the query, a likely 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futch to include the software platform causes the processor to provide insights, via the user interface, identifying correlations between the discoveries, the goals, and the domains to help the individual correlate the discoveries, the goals, and the domains, as disclosed in Bitran et al., so as to combine data from different sources to generate unique and differentiating insights depending on the data available (see Bitran et al.: [0065]).
Regarding claim 12, Futch teaches a method for suggesting discoveries to an individual comprising: 
mapping the discoveries (“habits”), within a database (50), to goals for the individual (see [0076] and [0094]) and to domains (e.g. physical activity, exercise, nutrition, sleep, and stress) (see Figure 6, Table 1, and [0028], [0091], and [0094]-[0095]), wherein the discoveries are content related to time bound experiences (see [0093], [0095], and [0110]); 

querying, via a processor and the user interface, the individual regarding their perception of the goal (see [0076] and [0107]); 
selecting, via the processor, a subset of the discoveries to display to the individual from the database that correspond to the goal for the individual (see Figures 10A-12 and [0094], [0110], [0115], and [0122]). 
It is noted Futch does not specifically teach determining, via the processor and based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and adjusting, automatically via the processor, the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change. Further, Futch does not specifically teach providing insights, via the user interface, identifying correlations between the discoveries, the goals, and the domains to help the individual correlate the discoveries, the goals, and the domains.
However, Richling teaches querying, via the processor and the user interface, the individual regarding their perception of the goal (“motivation question”), and determining, via the processor and based on the query, a likely state of the individual corresponding to their readiness to change (“motivation level”) (see Figures 1B and 3-5 and [0012]-[0013], [0030], [0064], [0074], and [0088]), wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and adjusting, automatically via the processor, the subset of the 
Bitran et al. teaches providing insights, via the user interface, identifying correlations between the discoveries (“health activity scheduling… types of user activities performed, the times at which the activities are performed, the duration of the activities, and the location of the activities”), the goals (“outcomes of interest”), and the domains (“sleep, exercise, stress, nutrition, productivity, disease prevention, and diabetes”) to help the individual correlate the discoveries, the goals, and the domains (see [0019], [0039]-[0041], [0068]-[0069], and [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Futch to include determining, via the processor and based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and adjusting, automatically via the processor, the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change, as disclosed in Richling, so as to present discoveries that represent behaviors that the participant is most willing to work on (see Richling: [0067]), thereby maximizing the participant’s chances of achieving his/her goals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Futch to include providing insights, via the user interface, identifying correlations between the discoveries, the 
Regarding claims 13 and 23, Richling teaches a likely state of the individual is categorized based on a transtheoretical model (see [0010], [0074], and [0079]).
Regarding claims 14 and 24, Futch teaches the domains include at least one of movement, nutrition, mindset, and rest (see [0091], [0094]-[0095], and [0123]). Bitran et al. teaches the domains include at least one of movement, nutrition, mindset, and rest (see [0068]).
Regarding claims 15 and 25, Futch teaches querying the individual regarding their progress through a previously selected discovery; and updating the selection of the subset of discoveries to display to the individual based on the query (see [0079], [0115], and [0122]). Bitran et al. teaches querying the individual regarding their progress through a previously selected discovery; and updating the selection of the subset of discoveries to display to the individual based on the query (see [0042] and [0079]).
Regarding claim 16 and 26, Futch teaches the querying the individual regarding their perception of the goal comprises querying the individual regarding a baseline selected from movement, nutrition, mindset, and rest (see [0076] and [0107]). Richling teaches the querying the individual regarding their perception of the goal comprises querying the individual regarding a baseline selected from movement, nutrition, mindset, and rest (see Figures 1B and 3-5 and [0012]-[0013], [0030], [0052], [0064], [0074], and [0088]).

Regarding claims 28 and 29, Futch teaches the goals include at least one of look good, feel good, emotional wellbeing, and athletic performance (see [0021] and [0088]-[0089]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791